DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 26-38, in the reply filed on 7/13/2021, is acknowledged.  Claims 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
Claim(s) 26-34, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubert et al., 13 September 2000, Vol. 12, No. 17, pp 1286-1290.
Regarding claims 26, 27, 29 and 32, 33, Hubert et al. discloses a method of preparing silica nanocapsules (see Experimental-Vesicle Template Preparation and Synthesis, page 1289), the method comprising: mixing a surfactant of dioctadecyldimethylammonium bromide (DODAB) vesicles and didodecyldimethylammonium bromide (DDAB) with water at a temperature of 60°C (see materials and methods in cited ref.[19] of Humber et al.) that is above the gel-to liquid transition temperature of the DODAB or DDAB (DODAB and DDAB have a respective gel-to-liquid transition temperature of 43 and 16°C)(see second last para, left column, page1287) to form a mixture (i.e. an opaque solution); passing the mixture three times through at least one pore of 200 nm to obtain a dispersion of vesicles by extrusion technique (see materials and methods) and adding a silica precursor to the dispersion of vesicles to form silica See Experimental Synthesis section.
Regarding claims 28 and 38, Hubert et al. further discloses the addition of silica precursor to the dispersion of vesicles results in the silica precursor reacting with the vesicles to generate a n organic solvent of ethanol and causes the shape of the vesicles to change to sharp-edged structures (considered to be a substantially lens shape (see second, fourth and last paras, left
column, page 1288; Figure 3).
	Regarding claim 30, Hubert et al. discloses the use of TMOS or TEOS.   See page 1287, col. 1. 
	Regarding claim 34, Hubert et al. discloses the step of air-drying the silica nanocapsules (considered to be non-thermally drying) to obtain the air-dried silica nanocapsules (considered it to be in a powdered form) for the conventional TEM (see Experimental-Characterization, page 1289).
	Regarding claim 37, Hubert et al. teaches that the use of additional ethanol is avoided.  See page 1287, col. 1.  This reads on “wherein the method is substantially devoid of the addition of an organic solvent.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hubert et al., 13 September 2000, Vol. 12, No. 17, pp 1286-1290 in view of Yu et al. (US 2018/0193278).
	Teachings of Hubert et al. are discussed above. 
	Hubert et al. does not teach a step of loading one or more types of cargo molecules into the silica nanocapsules.
	Yu et al. relates to the synthesis of silica vesicles and use thereof.  See Title.   The vesicles are effective as delivery agents for chemical and biological agents.  See Abstract.  By way of example, Yu et al. discloses loading the silica vesicles with cytochrome C by mixing the 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings Hubert et al. by incorporating a step  of loading as taught by Yu et al.   The rationale for this conclusion of obviousness would be at least the application of a known technique to a known device ready for improvement to yield predictable results.   Here, Hubert et al. teaches the base device of a silica-coated vesicles, while Yu et al. teaches the technique of loading silica vesicles with cargo molecules that is applicable to the silica vesicles of Hubert et al.   It would have been well within the purview of one of ordinary skill in the art to recognize that Hubert et al.’s silica vesicles could be similarly loaded using Yu et al.’s technique with predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S CABRAL/Primary Examiner, Art Unit 1618